Citation Nr: 0616901	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability of the right 
hip.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.

This case has been before the Board of Veterans' Appeals 
(Board) twice before.  In April 2004 and again in September 
2005 the Board remanded the veteran's appeal for further 
evidentiary development.  Such development has been 
accomplished and the case has been returned to the Board for 
further appellate review.

In response to a motion made by the veteran's representative, 
the Board advanced the appeal on the docket in September 
2005.  Since that time, the appeal has received expedited 
treatment on account of the veteran's advanced age.


FINDINGS OF FACT

1.  The record does not reflect complaints or findings 
involving the veteran's right hip during his period of 
service or within one year after service.

2.  The competent evidence of record does not support a 
causal relationship between the veteran's service-connected 
right foot and ankle disability and his right hip disability.


CONCLUSION OF LAW

Service connection is not warranted for a right hip 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002) ; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
right hip disability.  He asserts that he has walked with a 
limp ever since service due to a shell fragment wound 
sustained to his right foot and ankle during active duty in 
Korea; and that the resulting altered gait over the years has 
caused disability including pain and arthritis in his right 
hip.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
dated in June 2003.  Additionally, he was subsequently 
reminded of what evidence is necessary to support his claim 
and his responsibilities versus the VA's responsibilities for 
the complete development of his claim in letters dated in 
April 2004, January 2005, and September 2005.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was also harmless error.  VA satisfied 
its notice requirements by June 2003 and thereafter 
readjudicated the claim in Supplemental Statements of the 
Case dated in May 2005 and March 2006.

The RO has provided the veteran with the substance of the 
laws and regulations governing the award of service 
connection, as well as the substance of the regulation 
implementing the Veterans Claims Assistance Act in a March 
2003 Statement of the Case.  

Service, VA, and private medical records have been obtained 
for inclusion in the claims file.  The veteran underwent a VA 
examination in May 2004 and the report of this examination 
has been reviewed.  A supplemental medical opinion was 
obtained in October 2005.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim at this point.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Review of the veteran's service medical records shows that he 
sustained a shell fragment wound injury to his right foot and 
ankle, with retained metal pieces in his foot.  There are no 
complaints or findings pertinent to his right hip in the 
service medical records.  His post-service medical records 
show that he has walked with a limp for many years.

Because the service medical records are negative for any 
indication of a right hip disability during service and 
because there is no indication that the veteran had developed 
right hip arthritis within one year after service, service 
connection on a direct incurrence basis or on a presumptive 
basis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, analysis 
of the veteran's contention that his right hip disability was 
secondarily or proximately caused by his altered gait will be 
the focus of the remainder of this decision.

By rating decision of April 2005, the RO granted service 
connection for degenerative joint disease of the left hip.  
This grant was based in part upon a May 2004 VA medical 
opinion to the effect that the veteran's changing gait from 
the inservice injury had possibly contributed to the chronic 
degeneration of his left hip.  The examination report did not 
include any opinion as to a relationship between the service-
connected right foot and ankle disability and any impairment 
of the veteran's right hip.  Furthermore, the report of the 
May 2004 examination reflects that the veteran "denied 
problems with the right hip other than occasional soreness 
and stiffness."  

Following the Board remand of September 2005, the RO obtained 
a second VA medical opinion, based upon review of the 
veteran's claims file, to include his service medical records 
and post-service medical records which are contained in the 
claims file.  The physician who conducted this review noted 
that the veteran currently has severe degenerative joint 
disease of the left hip and mild degenerative joint disease 
of the right hip, as shown on recent X-ray studies.  He then 
presented the following medical opinion:

I do not think that his [the veteran's] right leg injury 
is connected to his degenerative joint disease of his 
hips.  I think it is all speculation whether or not a 
limp would cause right hip arthritis.  I think arthritis 
in his age group is just likely that he developed this 
as a primary disease process.  So, in my opinion this 
gentleman's hip disabilities are not service-connected 
to his right leg at all.

In addition to these two VA medical reports, the claims file 
also contains a private medical report reflecting that during 
a November 2002 visit for medical treatment, the veteran 
complained of increasing left hip pain "from the way he 
stood off of his right foot."  The diagnoses given by the 
private physician were of degenerative joint disease of both 
hips and of a war wound to the right ankle.  No further 
discussion or opinion was provided by the physician.  The 
same report also shows that the veteran was in the process of 
trying to obtain VA disability benefits.  

Other private medical records, dated in 2003, reflect the 
veteran's complaints of left hip pain, but do not contain any 
reference to his right hip.  In addition to private records, 
the RO also obtained copies of the veteran's VA treatment 
reports.  These reports reflect treatment solely for other 
disabilities and do not include any complaints or findings 
pertinent to either hip.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence."  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Essentially, the medical evidence of record pertaining to the 
etiology of the veteran's currently-shown right hip 
disability consists of the October 2005 VA opinion.  As set 
forth above, this opinion is to the effect that the veteran's 
right hip arthritis is age-related and was not caused by his 
altered gait.  The other medical evidence of record does not 
address the cause of the currently-shown right hip 
disability.  Rather, the May 2004 VA opinion and the 2003 
private medical evidence pertain only to the veteran's left 
hip disability, which is not before the Board at this time, 
as service connection for this disability has already been 
granted.

The only evidence supporting the veteran's contention 
consists of his own assertions.  However, as a layman he 
lacks competence to give a medical opinion on the etiology of 
his right hip disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Particularly in light of the October 2005 VA 
medical opinion, the weight of the credible evidence fails to 
demonstrate that the veteran's current right hip disability 
is related to his altered gait or to his service-connected 
right foot and ankle disability in any way.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310.  As the preponderance of the 
evidence is against the claim for service connection, the 
veteran's appeal for that benefit must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a disability of the right hip is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


